internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-110699-98 date date re distributing controlled bank thrift x year y state z fdic ots plr-110699-98 dear this is in reply to your letters received on date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in and with letters dated june november and date the information submitted for consideration is summarized below distributing is an accrual basis state z corporation engaged in business as a two-bank holding_company its wholly owned subsidiaries that have been wholly owned throughout the preceding five year period are bank a state-chartered bank and thrift a federally-chartered savings bank both provide a full range of services and banking products thrift was formerly x during year y x’s federal bank charter was converted to a federal savings bank charter and the bank was renamed bank bank’s primary federal regulator is fdic thrift’s primary federal regulator is ots parent is subject_to both the requirements of the bank_holding_company act of bhca and the federal deposit insurance corporation improvement act of as of date distributing had outstanding big_number shares of voting common_stock controlled will be formed under the laws of state z to effectuate the proposed transaction described below controlled will be an accrual basis taxpayer financial information has been received which indicates that distributing’s bank and thrift each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_banking business for each of the past five years during thrift was converted from a national bank to a thrift institution as a national bank thrift was prohibited from expanding and establishing branches outside of the county where it is located putting it at a competitive disadvantage with other depository_institution in its market area as a thrift charter thrift with the approval of the ots has begun establishing branches outside of the county where it is located thrift is located in rural_state z where there are several projects currently underway that have created a need for housing in order to participate in this need for housing the management of distributing and thrift through thrift want to enter the businesses of real_estate development and the sale and brokerage of title insurance thrift is currently the wholly owned subsidiary of distributing and is part of an organization that includes a commercial bank as a sister corporation bank as a result distributing is a bank_holding_company and subject_to the activities restrictions of such entitles set forth in bhca that do not permit a bank_holding_company to engage directly or indirectly in any activities other than those closely related to banking taxpayer’s legal counsel is of the opinion that the businesses of real_estate development and the plr-110699-98 sale and brokerage of title insurance will not be considered to be activities closely related to banking by the federal reserve board the relevant federal regulatory body taxpayer’s legal counsel has submitted documentation that demonstrates its opinion is warranted however a savings and loan holding_company is permitted to engage in many activities not related to banking thus an organization without a bank subsidiary as controlled will be following the proposed transaction described below will not be subject_to bhca and therefore will be permitted to engage in any business activity not prohibited by the ots as a savings and loan holding_company therefore in order to allow thrift to enter the business of real_estate development and the sale brokerage of title insurance the following transaction is proposed i ii distributing will contribute all of the outstanding_stock of thrift to controlled a newly formed corporation in exchange for big_number shares of voting common_stock of controlled distributing will distribute on a pro_rata basis all of the shares of controlled stock to the distributing shareholders iii controlled will then be the parent_corporation of thrift the taxpayer has made the following representations with respect to the proposed transaction a b c d no part of the consideration to be distributed by distributing will be received by any shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and in regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted immediately after the proposed distributions at least percent of the fair_market_value of the gross assets of distributing and controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct of trade_or_business as defined in sec_355 following the proposed transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees certain management employees of the two active businesses bank and thrift have and will continue to plr-110699-98 perform various management functions for each of bank and thrift the distribution of the stock of controlled is carried out for the following corporate business_purpose to create a savings and loan holding_company which is permitted to engage in any activity with the limited exception that the activity may not be undertaken for the purpose or have the effect of evading any law or regulations applicable to the savings and loan holding_company savings association subsidiary the distribution of the controlled stock is motivated in whole by this stated business_purpose neither distributing controlled or any other corporation plans to become or will become eligible to be an s_corporation there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either of distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length no two parties to the transaction are investment companies as defined in sec_368 and iv e f g h i j k l based solely on the information submitted and on the representations set forth above and provided that thrift does become active in the businesses of branch banking real_estate development and title insurance we hold as follows the transfer by distributing to controlled of all of the thrift stock solely in exchange for all of the stock of controlled followed by the distribution of plr-110699-98 the controlled stock as described above will qualify as a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of thrift stock to controlled in exchange for controlled stock sec_361 no gain_or_loss will be recognized to controlled upon the receipt of distributing’s thrift stock in exchange for controlled stock sec_1032 the basis of the thrift stock received by controlled will be the same as the basis of such stock in the hands of distributing immediately before such transfer sec_362 the holding_period of the thrift stock received by controlled will include the period during which such stock was held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of distributing’s shareholders upon the receipt of controlled stock sec_355 the aggregate basis of the controlled and distributing stock in the hands of each distributing shareholder immediately after the distribution will be the same as the aggregate basis of the distributing stock held by each distributing shareholder immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the regulations sec_358 and b the holding_period of the controlled stock received by each distributing shareholder will in each instance include the holding_period of the distributing stock with respect to which the distribution was made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations plr-110699-98 no opinion is expressed concerning the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings the ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by debra l carlisle chief branch
